I concur in the opinion of Judge CONWAY and dissent from the opinion of the court, — particularly from its interpretation of the jury's verdict as precluding consideration of any transactions prior to November 18, 1936, as having any bearing upon notice to the defendant on that date that the decedent's agent was acting in excess of her powers. The circumstances which the jury found sufficient to *Page 82 
put the defendant upon inquiry were cumulative in effect and were all known to the officer of the bank who had charge of the account. The clumsy forgery on November 18th, coupled with the prior replacements of overdrafts from the agent's personal account by her withdrawals from her principal's account, were regarded by the jury as sufficient to put the defendant upon inquiry, and inquiry would have disclosed the fraud. The force of these circumstances is not dispelled by her authority to sign the note as agent. Accordingly, the evidence was amply sufficient to sustain the verdict.
LEHMAN, Ch. J., LOUGHRAN and DESMOND, JJ., concur with LEWIS, J.; CONWAY, J., dissents in opinion in which RIPPEY, J., concurs; THACHER, J., dissents in separate opinion.
Judgment affirmed. (See 293 N.Y. 751.)